Citation Nr: 1647395	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-30 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.

3.  Entitlement to a compensable evaluation for allergic rhinitis.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1993 to September 2000.  Among other awards, the Veteran received the Army Commendation Medal, Southwest Asia Service Medal with one Bronze Star, and Overseas Service Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2011 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2015, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After the most recent supplemental statement of the case was issued in February 2016, additional VA treatment records were associated with the claims file.  As the records include pertinent, but duplicative, evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

The Board acknowledges that the Veteran has filed a Notice of Disagreement on the issue of entitlement to an effective date prior to September 22, 2016 for a 70 percent evaluation for posttraumatic stress disorder.  While it would be appropriate to remand the earlier effective date claim for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking service connection for a skin disability, to include as due to an undiagnosed illness.  In April 2013 and November 2015 VA opinions, the examiner opined that "it is less likely as not that the vague [signs or symptoms] of isolated skin infections is related to military service and it is less likely as not that these [signs or symptoms] are related to an undiagnosed illness and thus it is less as likely as not that there is any correlation with the claimed conditions and Gulf War exposures and/or military service."  These opinions were based, in part, on the examiner's finding that there was a lack of reported skin issues while in the military service or directly after military service.  However, a July 1996 service treatment record reflects that the Veteran was diagnosed with folliculitis and a February 1997 periodic examination recommended follow-up for excision of a nodule on the right arm.  Furthermore, less than one year after his separation, a March 2001 VA Physician Note reflects that the Veteran complained of itching in the anal area on and off.  He was diagnosed with tinea cruris.  As the April 2013 and November 2015 VA opinions were based on an inaccurate factual premise, the Board finds that these opinions are inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, a remand to obtain an addendum VA opinion that takes into consideration the Veteran's complete medical history is required.  

Similarly, the Veteran is also seeking service connection for headaches, to include as due to an undiagnosed illness.  The Board notes that the Veteran is also service-connected for allergic rhinitis.  During his active duty service, the Veteran's headache complaints which were characterized as sinus headaches that went away when his allergy or sinus symptoms passed.  See July 1994 service treatment record and June 2000 report of medical history.  Following service, treatment records document sporadic treatment for headaches, but a review of the records does not reflect a definitive headache diagnosis.  A private treating physician noted that he had been treating the Veteran for intermittent headaches since June 2009.  See June 2013 note.  VA treatment records in September 2010, April 2015, and July 2015 document the Veteran's headache complaints and diagnosed his overall symptoms as rhinitis, acute bronchitis and headache of an unknown etiology, respectively.  At his April 2013 VA examination, the examiner diagnosed the Veteran with tension headaches.  In an addendum November 2015 VA opinion, the examiner concluded, after reviewing the Veteran's complete medical history, that the Veteran's headaches were symptoms of his allergies and not specifically a headache condition.  

In this case, the evidence suggests that the Veteran's headaches may be a symptom of his service-connected allergic rhinitis rather than a distinct and separate disability.  The Board recognizes that separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  Now, in this instance, the Veteran's service-connected allergic rhinitis has been evaluated under rating criteria that does not contemplate headaches as a symptom of the condition.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  Thus, finding that the Veteran's headaches are a symptom of the Veteran's allergic rhinitis does not necessarily preclude VA from awarding a separate rating.  The threshold question is whether the Veteran has a distinct and separate headache disability or whether his headaches are a symptom of his service-connected allergic rhinitis, or any other medical condition.  As the evidence is in dispute on that question, another remand is required to obtain a VA opinion.  

Finally, with regard to the Veteran's claim for an increased rating claim for allergic rhinitis, the Board finds that, as the issue of whether the Veteran is entitled to a higher evaluation for allergic rhinitis may be affected by the outcome of his service connection claim for headaches, the issues are inextricably intertwined.  Accordingly, the Veteran's increased rating claim for allergic rhinitis cannot be decided until his service connection claim has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records for the Veteran's skin disability, headaches and allergic rhinitis, to include from Battle Creek and Ann Arbor VA Medical Centers from September 2016 to the present.  

2.  After completing the above, to the extent possible, obtain an addendum VA opinion from the November 2015 VA skin examiner or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA skin examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that any current skin disability had its onset during the Veteran's active duty service, or is otherwise etiologically related to active duty service? 

In providing the above opinion, the examiner should address the in-service evidence of skin problems in a July 1996 service treatment record noting a diagnosis of folliculitis and a February 1997 periodic examination that recommended follow-up for excision of a right arm nodule as well as post-service treatment for tinea cruris in a March 2001 VA Physician Note.  

A complete rationale for any opinion expressed must be provided.  

3.  Obtain an addendum VA opinion from the November 2015 VA headache examiner, or if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his headaches.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

a.  Clarify whether the Veteran has a distinct and separate diagnosis for headaches. 

b.  If the headaches are not a distinct and separate disability, determine whether the Veteran's headaches are a symptom of another condition, to include his service-connected allergic rhinitis.  

In providing the above opinion, the examiner should consider the Veteran's complete medical history.  

A complete rationale for any opinion expressed must be provided.  

4.  Then, readjudicate the service connection claims for a skin disability and headaches and the increased rating claim for allergic rhinitis.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




